UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4895


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILSON LEE GARRETT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cr-00265-AW-1)


Submitted:   August 17, 2012                 Decided:   August 23, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian K. McDaniel, BRIAN K. MCDANIEL & ASSOCIATES, Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
Christen   A.   Sproule,   Assistant United  States   Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wilson Lee Garrett, Jr., appeals from the jury verdict

convicting him of conspiracy to distribute and to possess with

intent to distribute cocaine; attempt to possess with intent to

distribute        cocaine;     possession        with     intent       to    distribute

cocaine; and possession of firearms in furtherance of a drug

trafficking crime.           On appeal, he challenges the sufficiency of

the   evidence      for   two     counts    and     the    admission        of   certain

evidence.     We affirm.



                                           I.

             “A    defendant      challenging        the    sufficiency          of   the

evidence faces a heavy burden.”                  United States v. Foster, 507

F.3d 233, 245 (4th Cir. 2007).                  We review a sufficiency of the

evidence challenge by determining whether, viewing the evidence

in the light most favorable to the Government, any reasonable

trier of fact could find the essential elements of the crime

beyond a reasonable doubt.                 Id.     We will uphold the jury’s

verdict if substantial evidence supports it and will reverse

only in those rare cases of clear failure by the prosecution.

Id. at 244-45.

             Garrett      first     contends        that     the       evidence       was

insufficient to support his conspiracy conviction because, at

most,   it        established      nothing        more     than    a        buyer/seller

                                           2
relationship between himself and David Zellars, a cooperating

witness.      If a distribution transaction includes an agreement

that the buyer will resell the cocaine in the marketplace, the

two   participants       to   the     distribution          transaction       have       also

“conspired” to the redistribution of the cocaine, a separate

offense,   and    therefore      can   be       found      guilty    not   only     of    the

distribution offense but also of a conspiracy offense.                               United

States v. Edmonds, 679 F.3d 169, 174 (4th Cir. 2012).                             To prove

conspiracy, the Government need not prove an explicit agreement

and may rely upon indirect evidence from which the conspiracy

agreement may be inferred.                Thus, we have concluded that “the

amount of cocaine involved in the distribution transaction, if

sufficiently great, may indicate that the parties have engaged

in the distribution transaction with an implicit agreement of

further redistribution.”            Id.      In addition, “the regularity of

individual distribution transactions may indicate the existence

of a conspiracy.”          Id.      Moreover, “a transaction involving a

consignment      arrangement     or    the      ‘fronting’      of    drugs       indicates

conspiracy to engage in drug trafficking beyond the immediate

distribution transaction.”            Id.

           Here, the evidence showed that Garrett made repeated

multi-kilogram      cocaine      purchases          from    Zellars,       that    Zellars

fronted cocaine to Garrett on a regular basis, and that Zellars

and   Garrett      had    established           a    verbal     code       and     ongoing

                                            3
notifications regarding cocaine sales.                          Contrary to Garrett’s

contentions, this evidence showed more than just a buyer-seller

relationship, and we conclude that the evidence was more than

sufficient        to   support       Garrett’s         conspiracy      conviction.            See

United      States     v.     Reid,      523    F.3d    310,     317    (4th     Cir.     2008)

(holding      that          continued      relationships          and       repeated      drug

transactions        between        parties      are    indicative      of   a    conspiracy,

particularly when the transactions involve substantial amounts

of drugs).



                                                II.

              Garrett next contends that the district court erred by

permitting        Zellars      to   testify      about       Zellars’    “arrest        for    70

kilograms of cocaine, his involvement in numerous high volume

drug transactions and the drug network he helped bring down.”

Garrett asserts that none of this evidence was related to him

and,   as    such,     was     irrelevant        and    highly    prejudicial.            While

Garrett     did    not      cite    to    the    specific      testimony        of   which     he

complains, Zellars testified as to where he obtained the cocaine

he   was    going      to    sell    to   Garrett       to    redistribute.          He    also

testified regarding his arrest following the seizure of a large

shipment and his agreement to cooperate with the Government to

provide information about Garrett and others.                            Garrett did not

object to this testimony.

                                                 4
                 Rule 403 of the Federal Rules of Evidence provides

that,         although      relevant,       evidence          may    be    excluded     if    its

probative value is substantially outweighed by the danger of

unfair prejudice, confusion of the issues, or misleading the

jury, or by considerations of undue delay, waste of time, or

needless presentation of cumulative evidence.                                   Fed. R. Evid.

403. *        Because Garrett did not challenge the admission of this

testimony at trial, this claim is reviewed for plain error.                                    To

establish plain error, Garrett must demonstrate that: (1) there

was error; (2) the error was “plain;” and (3) the error affected

his substantial rights.                   United States v. Olano, 507 U.S. 725,

732 (1993).               Even if the three elements of this standard are

met, we may exercise our discretion to notice the error only if

“the         error   seriously          affect[s]       the    fairness,        integrity,     or

public         reputation      of       judicial       proceedings.”            Id.    (internal

quotation marks and citation omitted).

                 Initially,        we     find   that     the       evidence     was    properly

admitted        to    provide       the    context,       detail,         and   scope    of   the

conspiracy           in    which    Garrett        was    involved.             The    testimony

established where Zellars got the cocaine that he provided to

Garrett, and it also explained how Zellars became a cooperating

         *
       The Federal Rules of Evidence were stylistically amended
in December 2011, after Garrett’s conviction. The substance of
the Rules, however, remained the same.



                                                   5
witness.        Furthermore,        even        assuming,      arguendo,           that    the

evidence     should      have     been    excluded,          the   evidence         was    not

unfairly prejudicial and therefore its admission did not affect

Garrett’s substantial rights.              The evidence was neither lengthy

nor likely to inflame the jury.                   Thus, the district court did

not commit plain error by allowing Zellars’ testimony.



                                          III.

           Next,       Garrett      contends          that     the      district          court

improperly allowed the Government to offer evidence of Garrett’s

previous arrest to impeach Garrett in violation of Federal Rule

of   Evidence      609     (permitting           admission         of   certain           prior

convictions     for      the     purposes        of     attacking        a    defendant’s

truthfulness).            During     Garrett’s          cross        examination,          the

Government     asked     Garrett    if    he     made   false      statements        to    the

police when he was questioned during a stop of his vehicle.

Garrett denied making any false statement, and the Government

then questioned Garrett about his statement to police that he

had never been arrested before.                   Specifically, over Garrett’s

objection, the Government asked Garrett whether he told police

that he had been arrested in 2001 for assault and for using and

carrying a handgun, and Garrett said he had not.

           A    district        court’s    evidentiary         rulings       are    reviewed

for abuse of discretion, which occurs only when the district

                                            6
court’s     decision      is   guided        by       erroneous    legal       principles      or

rests      upon   a     clearly       erroneous          factual        finding.           United

States v. Johnson, 617 F.3d 286, 292 (4th Cir. 2010).                                  Further,

evidentiary rulings are subject to harmless error review, such

that     any    error    is      harmless         where    we     may        say   “with     fair

assurance, after pondering all that happened without stripping

the erroneous action from the whole, that the judgment was not

substantially         swayed     by    the    error.”             Id.    (quotation         marks

omitted).

               Under Rule 608(b), evidence of Garrett’s lie to the

police      was       admissible        as        impeachment           if     probative       of

truthfulness or untruthfulness.                       United States v. McMillan, 14

F.3d 948, 956 (4th Cir. 1994).                    Garrett’s testimony that he lied

to   the    police      (about    the    arrest         and   numerous         other   issues)

clearly indicates a character for untruthfulness and, thus, was

admissible under Rule 608(b).                     Accordingly, there was no abuse

of discretion.          Moreover, even if there was, this limited line

of questioning was undoubtedly harmless given the plethora of

evidence against Garrett.



                                              IV.

               Finally, Garrett asserts that there was insufficient

evidence to show an intent to distribute the actual drugs found

in his home, given the small amount (3.4 grams) and the fact

                                                  7
that    the     drugs   were     not       found    in    proximity      to    drug

paraphernalia.      As such, Garrett contends that no reasonable

mind could conclude that this cocaine was intended for anything

other than personal use.

              Intent to distribute narcotics may be inferred from a

defendant’s     possession     of    drug-packaging       paraphernalia       or   a

quantity of drugs larger than needed for personal use.                        United

States v. Fisher, 912 F.2d 728, 730 (4th Cir. 1990).                    Possession

of large amounts of cash and firearms constitutes “additional

circumstantial     evidence     of     .   .   .   involvement     in    narcotics

distribution.”      Id. at 731.        Possession of an electronic scale

may    also   constitute   circumstantial          evidence   of   an   intent     to

distribute narcotics.          United States v. Harris, 31 F.3d 153,

156-57 (4th Cir. 1994).

              Viewing the evidence in the light most favorable to

the Government, the evidence presented at trial overwhelmingly

supports a finding that Garrett possessed the cocaine with an

intent to distribute.          Police found 3.4 grams of cocaine in a

jacket in the master bedroom closet.                 An expert testified that

the quantity of cocaine was inconsistent with personal use and

constituted 34 dosage units of cocaine.                  Moreover, the cocaine

was found in a jacket making the drugs mobile, as opposed to

being in the nightstand with paraphernalia for personal use.                       In

addition, the expert testified that the currency, digital scale,

                                           8
money counter, six phones, and firearms found at Garrett’s home

indicated that Garrett was “a narcotics distributor.”                 As such,

Garrett’s claim of insufficient evidence is without merit.

           Based       on     the   foregoing,      we    affirm      Garrett’s

convictions.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and    argument    would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       9